             Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 1 of 34



                                UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

                                                                     )
    In re:                                                           ) Chapter 11
                                                                     )
    WESTMORELAND COAL COMPANY, et al.,1                              ) Case No. 18-35672 (DRJ)
                                                                     )
                                        Debtors.                     ) (Jointly Administered)
                                                                     )

       MOTION OF WESTMORELAND COAL COMPANY AND CERTAIN
      OF ITS SUBSIDIARIES FOR ENTRY OF AN ORDER (I) AUTHORIZING
  WESTMORELAND COAL COMPANY AND CERTAIN DEBTOR AFFILIATES TO
   ENTER INTO AND PERFORM UNDER THE STALKING HORSE PURCHASE
    AGREEMENT, (II) APPROVING BIDDING PROCEDURES WITH RESPECT
 TO SUBSTANTIALLY ALL ASSETS, (III) APPROVING CONTRACT ASSUMPTION
     AND ASSIGNMENT PROCEDURES, (IV) SCHEDULING BID DEADLINES
 AND AN AUCTION, (V) SCHEDULING HEARINGS AND OBJECTION DEADLINES
WITH RESPECT TO THE DISCLOSURE STATEMENT AND PLAN CONFIRMATION,
    AND (VI) APPROVING THE FORM AND MANNER OF NOTICE THEREOF


             A HEARING WILL BE HELD ON THIS MATTER ON NOVEMBER 13, 2018, AT 1:00 P.M. (CT)
             BEFORE THE HONORABLE DAVID R. JONES, 515 RUSK STREET, COURTROOM 400,
             HOUSTON, TEXAS 77002.

             IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND IN WRITING,
             SPECIFICALLY ANSWERING EACH PARAGRAPH OF THIS PLEADING.            UNLESS
             OTHERWISE DIRECTED BY THE COURT, YOU MUST FILE YOUR RESPONSE WITH THE
             CLERK OF THE BANKRUPTCY COURT WITHIN TWENTY-ONE DAYS FROM THE DATE YOU
             WERE SERVED WITH THIS PLEADING. YOU MUST SERVE A COPY OF YOUR RESPONSE ON
             THE PERSON WHO SENT YOU THE NOTICE; OTHERWISE, THE COURT MAY TREAT THE
             PLEADING AS UNOPPOSED AND GRANT THE RELIEF REQUESTED.

             REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




1
      Due to the large number of debtors in these chapter 11 cases, for which joint administration has been granted, a
      complete list of the debtors and the last four digits of their tax identification, registration, or like numbers is not
      provided herein. A complete list of such information may be obtained on the website of the claims and noticing
      agent in these chapter 11 cases at www.donlinrecano.com/westmoreland. Westmoreland Coal Company’s service
      address for the purposes of these chapter 11 cases is 9540 South Maroon Circle, Suite 300, Englewood, Colorado
      80112.
        Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 2 of 34



        Westmoreland Coal Company and certain of its affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “WLB Debtors”)2

respectfully state the following in support of this motion (this “Motion”).3

                                                 Introduction4

        1.       As described in the First Day Declaration, following months of good-faith,

arm’s-length discussions with their secured creditors, the WLB Debtors commenced these chapter

11 cases to effectuate a restructuring with the support of the Consenting Stakeholders on the terms

set forth in the RSA. More specifically, the RSA contemplates a going concern sale of

substantially all of the WLB Debtors’ assets pursuant to a chapter 11 plan, and the Consenting

Stakeholders have agreed to provide the Stalking Horse Bid for certain of the WLB Debtors’ assets,

in the form of a credit bid by the Prepetition Secured Parties pursuant to the terms of the Stalking

Horse Purchase Agreement.              The WLB Debtors and the Consenting Stakeholders have

memorialized the terms of the Stalking Horse Bid in the Stalking Horse Purchase Agreement. The

proposed sale would preserve the WLB Debtors’ operations and over a thousand jobs. The WLB

Debtors have determined, in the exercise of their business judgment, that the best way to maximize

the value of their assets for all stakeholders is to market-test the Stalking Horse Bid through an

auction process and to expeditiously sell the assets to the highest or otherwise best bidder pursuant

to the Plan.




2
    A detailed description of the Debtors’ businesses and the reasons for commencing the chapter 11 cases is set forth
    in the Declaration of Jeffrey S. Stein, Chief Restructuring Officer of Westmoreland Coal Company, in Support of
    Chapter 11 Petitions and First Day Pleadings (the “First Day Declaration”) [Docket No. 54].
3
    The relief requested in this Motion is solely limited to Westmoreland Coal Company and its Debtor affiliates,
    other than the WMLP Debtors (as defined herein) (collectively, the “WLB Debtors”). The “WMLP Debtors”
    means, collectively, Westmoreland Resource Partners GP, LLC and Westmoreland Resource Partners, LP (and
    its subsidiaries).
4
    Capitalized terms used in this section have the meanings ascribed to such terms below.

                                                         2
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 3 of 34



       2.      To implement the sale and confirmation process contemplated by the RSA, the

WLB Debtors submit this Motion, seeking for the Court to (a) approve the Bidding Procedures for

the sale of substantially all of the WLB Debtors’ assets, (b) set dates and deadlines in connection

therewith (including a bid deadline, the date of the auction, and the hearing dates and objection

deadlines relating to the solicitation and confirmation of the Plan), (c) approve procedures for the

assumption and assignment of contracts and the resolution of related cure costs, and (d) approve

the form and manner of notice of each of the foregoing. The WLB Debtors also seek authority to

enter into the Stalking Horse Purchase Agreement with the Stalking Horse Bidder, which will

provide a floor bid for the auction of the WLB Debtors’ assets. Importantly, there is no break-up

fee or expense reimbursement in connection with the Stalking Horse Purchase Agreement, which

will serve as a competitive baseline bid for the auction for the WLB Debtors’ assets.

       3.      The WLB Debtors will market test the Stalking Horse Bid to ensure that the

WLB Debtors obtain the highest or otherwise best offer or combination of offers for the

WLB Debtors’ assets from either the Stalking Horse Bidder or other bidders. If approved, the

proposed Bidding Procedures will enable the WLB Debtors to expeditiously complete their

chapter 11 restructuring. As set forth in further detail below, the Stalking Horse Purchase

Agreement, the Bidding Procedures, and the related relief requested in this Motion are in the best

interests of the WLB Debtors’ estates and their stakeholders. Accordingly, the WLB Debtors

respectfully request that the Court grant this Motion.

                                        Relief Requested

       4.      The WLB Debtors seek entry of an order, substantially in the form attached hereto

as Exhibit A (the “Bidding Procedures Order”):

               (i)     authorizing the WLB Debtors to enter into that certain Asset Purchase
                       Agreement attached to the Bidding Procedures Order as Exhibit 1 (the
                       “Stalking Horse Purchase Agreement”);

                                                 3
        Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 4 of 34



               (ii)    authorizing and approving the bidding procedures attached to the Bidding
                       Procedures Order as Exhibit 2 (the “Bidding Procedures”) in connection
                       with the sale of substantially all assets of the WLB Debtors free and clear
                       of liens, claims, encumbrances, and other interests (the “Sale”);

               (iii)   scheduling (a) an auction in connection with the Sale (the “Auction”),
                       (b) hearing dates (the “Disclosure Statement Hearing” and the
                       “Confirmation Hearing”) in connection with the approval of a disclosure
                       statement (the “Disclosure Statement”) and confirmation of a chapter 11
                       plan (the “Plan”), and (c) objection deadlines for the Disclosure Statement
                       Hearing and the Confirmation Hearing;

               (iv)    approving the form and manner of notice of the Auction, Disclosure
                       Statement Hearing, and Confirmation Hearing, attached as Exhibit 3 to the
                       Bidding Procedures Order (the “Sale Notice”); and

               (v)     approving procedures for the assumption and assignment of certain
                       executory contracts and unexpired leases in connection with the Sale
                       (collectively, the “Assigned Contracts”), and approving the form and
                       manner of notice thereof, attached as Exhibit 4 to the Bidding Procedures
                       Order (the “Cure Notice”).

                                     Jurisdiction and Venue

        5.     The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the Southern

District of Texas, dated May 24, 2012 (the “Amended Standing Order”). The WLB Debtors

confirm their consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), to the entry of a final order by the Court in connection with this Motion

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        6.     The bases for the relief requested herein are sections 105(a) and 363 of the United

States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) and Bankruptcy Rules 2002 and

6004.


                                                 4
        Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 5 of 34



                                                 Background

        7.       Westmoreland Coal Company and its Debtor and non-Debtor affiliates operate the

sixth-largest coal-mining enterprise in North America, including 19 coal mines in six states and

Canada. The Debtors primarily produce and sell thermal coal to investment grade power plants

under long-term, cost-protected contracts, as well as to industrial customers and barbeque charcoal

manufacturers.      Headquartered in Englewood, Colorado, the Debtors and their non-Debtor

subsidiaries employ approximately 2,971 individuals. The Debtors’ revenue for the twelve-month

period that ended August 31, 2018, totaled approximately $850 million. As of the Petition Date,

the Debtors’ aggregate prepetition indebtedness totaled approximately $1.1 billion.

        8.       On October 9, 2018 (the “Petition Date”), each Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code. The Debtors are operating their businesses and

managing their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code. No request for the appointment of a trustee or examiner has been made in these

chapter 11 cases. On October 18, 2018, the United States Trustee for the Southern District of

Texas appointed an official committee of unsecured creditors pursuant to section 1102 of the

Bankruptcy Code (the “Committee”) [Docket No. 206].

                             The Proposed Sale and Bidding Procedures

         I.       Summary of Key Terms of the Stalking Horse Purchase Agreement.5

        9.       The pertinent terms of the Stalking Horse Purchase Agreement are summarized in

the following table.6




5
    Capitalized terms used in this section but not defined herein shall have the meanings ascribed to them in the
    Stalking Horse Purchase Agreement, the RSA or the Sale Transaction Term Sheet attached to the RSA.

6
    The following summary is provided for convenience purposes only. At the time of the filing of this Motion, the
    Stalking Horse Purchase Agreement has not yet been finalized and the terms described herein are subject to
    material revision in connection with the ongoing negotiations regarding the Stalking Horse Purchase Agreement.
                                                        5
          Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 6 of 34



             Term                                              Summary Description

    Purchase Price7            The aggregate consideration for the Core Assets shall consist of the following
                               (collectively, the “Purchase Price”):
                                   i.   pursuant to sections 1123 and 1124 of the Bankruptcy Code, a credit
                                        bid in an amount to be set forth in the Stalking Horse Purchase
                                        Agreement (as may be amended) in respect of the claims of the First
                                        Lien Lenders,
                                  ii.   assumption of the Assumed Liabilities (including all Cure Costs related
                                        to Assumed Contracts), and
                                 iii.   the payment of an amount in cash as may be necessary to satisfy
                                        Funded Liabilities (as defined below) at Closing to the extent the Non-
                                        Acquired Entities other than WMLP do not have sufficient cash on
                                        hand after giving effect to the adjustment to the WCC Cash Threshold
                                        contemplated below in respect of the Funded Liabilities.
                               For the avoidance of doubt, the Purchaser shall not assume any Excluded
                               Liabilities.

    Core Assets                The “Core Assets” shall include:
                                   i.   either (A) 100% of Westmoreland Coal Company’s limited partnership
                                        equity interests in Westmoreland Canadian Investments, LP and 100%
                                        of Westmoreland Coal Company’s equity in Westmoreland Canada,
                                        LLC or (B) 100% of WCC Holding, B.V.’s equity interests in
                                        Westmoreland Canada Holdings, Inc., as determined by the First Lien
                                        Lenders;
                                  ii.   substantially all of the assets owned by the San Juan Sellers and used
                                        in the San Juan Business as specifically identified in the Stalking Horse
                                        Purchase Agreement, including the San Juan Assumed Contracts;
                                 iii.   substantially all of the assets owned by the Colstrip Seller and used in
                                        the Colstrip Business as specifically identified in the Stalking Horse
                                        Purchase Agreement, including the Colstrip Assumed Contracts;
                                 iv.    certain additional assets of the Overhead Sellers that relate to the
                                        Overhead Function as specifically identified in the Stalking Horse
                                        Purchase Agreement, including all encumbered cash and cash
                                        equivalents (whether restricted or unrestricted) in excess of the WCC
                                        Cash Threshold (as defined below), but excluding restricted cash in
                                        respect of reclamation obligations which are Excluded Liabilities;
                                  v.    all commercial tort claims and claims that may constitute commercial
                                        tort claims (known and unknown); and


      To the extent any of the terms described below are inconsistent with the Stalking Horse Purchase Agreement, the
      Stalking Horse Purchase Agreement shall control in all respects.

7
      Pursuant to the Plan Term Sheet attached to the RSA, the DIP Facility will either (a) be assumed by the Stalking
      Horse Bidder and continue in force until the obligations under the DIP Facility are indefeasibly paid in full in
      cash in accordance with the DIP Facility or (b) paid in full in cash on the Plan Effective Date.

                                                           6
          Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 7 of 34



             Term                                              Summary Description
                                 vi.    all of the rights and claims of any WLB Debtor against any contractual
                                        counterparty to the Core Assets for preference or avoidance actions
                                        available to the WLB Debtors under the Bankruptcy Code, of whatever
                                        kind or nature, including those set forth in sections 544 through 551
                                        and any other applicable provisions of the Bankruptcy Code, against
                                        any contractual counterparty to the Core Assets asserting claims
                                        against any of the WLB Debtors, and any related claims and actions
                                        arising under such sections by operation of law or otherwise, including
                                        any and all proceeds of the foregoing.
                               The “WCC Cash Threshold” means aggregate encumbered and unencumbered
                               cash and cash equivalents (whether restricted or unrestricted) of Westmoreland
                               Coal Company and, if applicable, its subsidiaries other than the WMLP Debtors
                               as of the close of business on the business day prior to the Effective Date in an
                               amount to be set forth in the Stalking Horse Purchase Agreement (as may be
                               amended).

                               Westmoreland Canadian Investments, LP and its subsidiaries, and
                               Westmoreland Canada Holdings, Inc. and its subsidiaries, are referred to herein
                               as the “Acquired Entities.” Westmoreland Coal Company, together with its
                               direct and indirect subsidiaries (including the other Sellers), other than the
                               Acquired Entities, are referred to herein as the “Non-Acquired Entities.”
                               The Transferred Assets (as defined below) shall not include the following,
    Excluded Assets
                               among other assets: (i) all assets of the Non-Acquired Entities that are not
                               Transferred Assets; (ii) contracts, leases and other obligations of the Non-
                               Acquired Entities that are not Assumed Contracts; and (iii) equity securities
                               of, or ownership in, the direct or indirect subsidiaries of Westmoreland Coal
                               Company (including Westmoreland Coal Company’s direct and indirect
                               equity interests in the WMLP Debtors) other than the Acquired Entities
                               (collectively, the “Excluded Assets”).

                               The Core Assets shall not include the Non-Core Assets. “Non-Core Assets”
    Non-Core Assets
                               include: (i) substantially all assets of the Non-Acquired Entities (other than
                               Core Assets) used in the business and operations of each Non-Core Mine; and
                               (ii) contracts, leases and other written obligations of the Non-Acquired
                               Entities relating to the Non-Core Mines.8

                               Prior to and following the Petition Date, the WLB Debtors are marketing the
    Marketing Process of
                               Non-Core Assets for sale in accordance with the terms and conditions of the
    Non-Core Assets
                               RSA. To the extent any Non-Core Assets are not sold prior to the date of the
                               Auction, they shall be included in the Auction.

                               In the event that the WLB Debtors do not directly or indirectly transfer any
    Sale of Non-Core
                               Non-Core Assets to a third party acquirer on or before the Effective Date, then
    Assets
                               the WLB Debtors shall transfer any such Non-Core Assets to the Stalking

8
      For the avoidance of doubt, neither the Core Assets nor the Non-Core Assets include the equity securities of, or
      ownership in, the direct or indirect subsidiaries of Westmoreland Coal Company (including Westmoreland Coal
      Company’s direct and indirect equity interests in the WMLP Debtors) other than the Acquired Entities.

                                                           7
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 8 of 34



        Term                                          Summary Description
                         Horse Bidder or other Successful Bidder on the Effective Date (any such asset
                         so transferred, a “Transferred Non-Core Asset” and, all Transferred Non-Core
                         Assets together with the Core Assets, the “Transferred Assets”).

                         Notwithstanding anything to the contrary contained herein, (a) any claims
Funded Liabilities
                         related to the Transferred Assets asserted as of the applicable bar date for such
                         claim and (b) any administrative expense tax liability under the Bankruptcy
                         Code the amount of which is estimated (but subject to later finalization) as of
                         the Effective Date but may be asserted after the Effective Date, in each case,
                         where the assumption or payment of the allowed amount of each such claim is
                         required under Section 1129(a)(9) of the Bankruptcy Code in order to receive
                         entry of the Confirmation Order (collectively, the “Funded Liabilities”) shall,
                         at the option of the Stalking Horse Bidder, either (i) be assumed by the Stalking
                         Horse Bidder or an affiliate thereof as designated by the Stalking Horse Bidder
                         and become Assumed Liabilities or (ii) continue to be treated as Excluded
                         Liabilities except that the WCC Cash Threshold shall be adjusted such that
                         additional cash is retained by the Company at Closing to satisfy the amount of
                         the Funded Liabilities; provided that in no event shall the amount of the Funded
                         Liabilities be in excess of an amount to be mutually agreed by the parties prior
                         to the Confirmation Hearing.
                         For the avoidance of doubt, and notwithstanding anything to the contrary
                         contained herein, the Stalking Horse Bidder and its affiliates shall have no
                         obligation to assume or otherwise pay for unsecured claims, obligations or
                         liabilities of the Non-Acquired Entities, including liabilities arising under
                         retiree medical benefit plans, the Black Lung Act or the Coal Act.

Sale of Assets Free      The WLB Debtors have determined in their sound business judgment that the
and Clear of Interests   Sale is in the best interest of their estates, and the WLB Debtors will market
                         test the Stalking Horse Bid. The WLB Debtors request the Court approve the
                         proposed sale of the Transferred Assets to the Successful Bidder or, if
                         applicable, the Back-Up Bidder, free and clear of claims, liens, encumbrances,
                         and other interests, except as expressly set forth in the Stalking Horse Purchase
                         Agreement.

Closing Conditions       The Stalking Horse Purchase Agreement contains as a condition of the Stalking
                         Horse Bidder and the WLB Debtors consummating the Sale on the Effective
                         Date, that no injunctions or final other order or similar ruling or determination
                         of any governmental authority preventing or delaying the consummation of the
                         Sale.
                         The Stalking Horse Purchase Agreement contains the following conditions to
                         the obligation of the Stalking Horse Bidder to consummate the Sale on the
                         Effective Date:
                         •   Entry of the Confirmation Order in form and substance, including with
                             respect to all findings of fact and conclusions of law, reasonably
                             satisfactory to the First Lien Lenders and the Stalking Horse Bidder and
                             such Confirmation Order not being subject to any stay or appeal, and the
                             WLB Debtors shall not be in breach of the Confirmation Order, which
                             material breach remains uncured;

                                                  8
Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 9 of 34



 Term                                      Summary Description
              •   The Stalking Horse Bidder shall have obtained all Regulatory Approvals
                  required or appropriate to operate the Business and any Non-Core Mines
                  included in the Transferred Non-Core Assets, if applicable, including, to
                  the extent necessary to obtain any Regulatory Approval from the applicable
                  State or federal regulators, the WLB Debtors and the Stalking Horse Bidder
                  having entered into settlements with such regulators reasonably
                  satisfactory to the Stalking Horse Bidder with respect to permit transfers,
                  bonding requirements and regulatory compliance with respect to the
                  Transferred Assets;
              •   No Event of Default (as defined in the DIP Credit Agreement) shall have
                  occurred thereunder which (i) gives the secured parties thereunder a
                  termination right, (ii) as a result of which, such secured parties shall have
                  accelerated the repayment obligations of Westmoreland Coal Company,
                  and (iii) has not been waived;
              •   Lien releases and termination statements with respect to all liens (other
                  than Permitted Encumbrances) on the Transferred Assets; provided that
                  lien releases shall not be required with respect to liens that are released by
                  the Confirmation Order;
              •   Accuracy of the WLB Debtors’ representations and warranties in the
                  Stalking Horse Purchase Agreement on the Effective Date, except where
                  such inaccuracies would not have a material adverse effect on the Sale
                  (except with respect to typical fundamental representations of the WLB
                  Debtors which shall be subject to a “true and correct” standard);
              •   The WLB Debtors’ compliance, in all material respects, with their
                  respective covenants;
              •   Each of the mining complexes comprising a part of the Canadian Business,
                  San Juan Business, Colstrip Business, and the business of each Non-Core
                  Mine included in the Transferred Assets, as applicable, will be delivered
                  with at least the amount of (x) accounts receivable, (y) inventory and
                  (z) operating cash, in each case, as set forth opposite the name of such
                  complex on a schedule to be agreed;
              •   The objection deadline shall have passed for all counterparties to Assumed
                  Contracts to object to assignment and assumption by the Stalking Horse
                  Bidder, including with respect to the Cure Costs contained in the notices
                  sent to such counterparties and set forth in the Stalking Horse Purchase
                  Agreement;
              •   All “Material Contracts” (i.e., those identified on an agreed schedule to the
                  Stalking Horse Purchase Agreement, which may be a subset of Assumed
                  Contracts and contracts of the Acquired Entities) (i) will have been
                  assigned to, and assumed by, the Stalking Horse Bidder or, to the extent
                  required, will have been novated to the Stalking Horse Bidder or (ii) with
                  respect to Material Contracts of an Acquired Entity, any necessary third
                  party consents or approvals in respect of the contemplated change in
                  control of such Acquired Entity shall have been obtained;
              •   The Employment Agreements (as defined below) shall each be in full force

                                       9
Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 10 of 34



  Term                                     Summary Description
                  and effect as of the Effective Date;
              •   None of the Acquired Entities shall have been entered into and remain in
                  the Applicant/Violator System, unless resolved by way of settlements with
                  applicable State and federal regulators or otherwise, in form reasonably
                  acceptable to the Stalking Horse Bidder;
              •   Arrangements reasonably satisfactory to the Stalking Horse Bidder shall
                  be in place regarding the Stalking Horse Bidder’s securing of permit
                  transfers and bonding and security arrangements with respect to the
                  Acquired Entities and the Transferred Assets;
              •   The Bankruptcy Court shall have determined that the WLB Debtors can
                  sell the Transferred Assets free and clear of the successor clause in the
                  UMWA CBAs, the UMWA shall have agreed to waive/remove the
                  successor clause in the UMWA CBAs, or the Bankruptcy Court shall have
                  granted a motion filed by the applicable WLB Debtor pursuant to 1113(c)
                  of the Bankruptcy Code authorizing the applicable WLB Debtor to reject
                  the UMWA CBAs, in each case, other than in respect of the CBAs included
                  in the Assumed Contracts;
              •   The Bankruptcy Court shall have granted motions filed by the applicable
                  WLB Debtor (i) pursuant to section 1113 of the Bankruptcy Code
                  terminating and/or modifying CBAs in connection with the Transferred
                  Assets as requested by the Stalking Horse Bidder and (ii) pursuant to
                  section 1114 of the Bankruptcy Code modifying retiree benefits in
                  connection with the Transferred Assets as requested by the Stalking Horse
                  Bidder; and
              •   Since the execution of the Stalking Horse Purchase Agreement, no material
                  adverse effect on the Transferred Assets or the Business (including any
                  Non-Core Mines included in the Transferred Non-Core Assets, if
                  applicable) shall have occurred.
              The Stalking Horse Purchase Agreement contains the following conditions to
              the obligations of the WLB Debtors to consummate the Sale on the Effective
              Date:
              •   Accuracy of the Stalking Horse Bidder’s representations and warranties on
                  the Effective Date, except where such inaccuracies would not have a
                  material adverse effect on the Sale (except with respect to typical
                  fundamental representations of the Stalking Horse Bidder which shall be
                  subject to a “true and correct” standard);
              •   The Stalking Horse Bidder’s compliance, in all material respects, with its
                  respective covenants;
              •   Entry of the Confirmation Order in form and substance, including with
                  respect to all findings of fact and conclusions of law, reasonably
                  satisfactory to the WLB Debtors and such Confirmation Order not being




                                      10
     Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 11 of 34



       Term                                             Summary Description
                               subject to any stay or appeal, and the Stalking Horse Bidder shall not be in
                               breach of the Confirmation Order, which material breach remains uncured.
                     •         The Stalking Horse Bidder shall have obtained all Regulatory Approvals
                               required or appropriate to operate the Business (including any Non-Core
                               Mines included in the Transferred Non-Core Assets, if applicable).

Termination Events   The Stalking Horse Purchase Agreement contains customary termination
                     provisions, including:

                          i.      by agreement of each of the WLB Debtors and the Stalking Horse
                                  Bidder;

                         ii.      if the closing does not occur on or prior to the Outside Date (i.e., March
                                  31, 2019, subject to possible extension pursuant to the terms of the
                                  Stalking Horse Purchase Agreement);

                     iii.         by notice from the Stalking Horse Bidder:

                                 a. upon a material breach by the WLB Debtors of covenants of the
                                    Stalking Horse Purchase Agreement, RSA, or the Confirmation
                                    Order, which breach (a) would cause any of the Stalking Horse
                                    Bidder’s conditions to the closing not to be satisfied; provided that
                                    the Stalking Horse Bidder is not itself then in material breach and
                                    (b) has not been cured within ten (10) business days;
                                 b. upon any of the WLB Debtors entering into any material agreement,
                                    including any definitive purchase agreement, in furtherance of or
                                    with respect to a Successful Bid with any party other than the
                                    Stalking Horse Bidder;
                                 c. upon the dismissal or conversion of any of the Chapter 11 Cases;
                                 d. upon the appointment of a trustee or examiner with expanded
                                    powers;
                                 e. upon failure to meet Milestones (unless waived pursuant to the
                                    RSA);
                                 f.   upon permanent denial of required Regulatory Approvals; or
                                 g. upon any declaration of an Event of Default under the DIP Credit
                                    Agreement that is not waived, cured, or determined by the
                                    Bankruptcy Court not to be an Event of Default;
                         iv.      by written notice from the WLB Debtors: upon a material breach by
                                  the Stalking Horse Bidder of any representation, warranty, covenant or
                                  agreement in the Stalking Horse Purchase Agreement or the
                                  Confirmation Order, which breach (a) would cause any of the WLB
                                  Debtors’ conditions to the closing not to be satisfied; provided that
                                  none of the WLB Debtors is itself then in material breach and (b) has
                                  not been cured within ten (10) business days; or



                                                   11
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 12 of 34



         Term                                          Summary Description
                           v.    at the written election of either the WLB Debtors or the Stalking Horse
                                 Bidder:

                                 a. if, at the end of the Auction, the Stalking Horse Bidder is not
                                    determined by the WLB Debtors to be the Successful Bidder (as
                                    defined below) or the Back-Up Bidder, with respect to any of the
                                    assets, and, if the Stalking Horse Bidder is the Back-Up Bidder,
                                    upon closing a sale transaction with the Successful Bidder; or
                                 b. if a court of competent jurisdiction or other governmental authority
                                    has issued an order or taken any other action permanently
                                    restraining, enjoining or otherwise prohibiting the consummation
                                    of the closing under the Stalking Horse Purchase Agreement and
                                    such order or action has become final and non-appealable.

 Representations and     The WLB Debtors will make representations and warranties concerning:
 Warranties in           organization, subsidiaries, power and authority, noncontravention and
 Stalking Horse          consents, financial statements, capitalization (including in respect of Acquired
 Purchase Agreement      Entities), good faith estimate of Cure Costs as of the signing date, related party
                         transactions, regulatory approvals, litigation, material contracts, compliance
                         with laws, licenses and permits, environmental matters, labor, employee, and
                         pension/benefits matters, health and safety matters, insurance, real property,
                         title to assets, intellectual property, taxes, absence of certain changes and no
                         liability to brokers, and such other matters as the Stalking Horse Bidder may
                         reasonably request based on its due diligence review prior to the execution of
                         Definitive Agreements.
                         The Stalking Horse Bidder will make representations and warranties
                         concerning: organization, power and authority, government authorization,
                         noncontravention and consents, adequate assurance (as of the Effective Date)
                         regarding assumed contracts, transferred permits and licenses and bonding,
                         capability to effectuate the credit release in payment of the Purchase Price,
                         inspection/no other representations, and no liability to brokers, and such other
                         matters as Westmoreland Coal Company may reasonably request prior to the
                         execution of the Definitive Documents.

 Covenants               The Stalking Horse Bidder and the WLB Debtors will be subject to customary
                         covenants and other covenants to be mutually agreed in the Stalking Horse
                         Purchase Agreement, including with respect to conduct of business prior to the
                         Effective Date (including in respect of cash management practices),
                         cooperation, access, notification, efforts to obtain regulatory approvals and to
                         obtain the transfer of permits and the replacement of associated bonding, and
                         the satisfaction of applicable closing conditions.



II.    The Bidding Procedures.

       10.      The WLB Debtors’ entry into the Stalking Horse Purchase Agreement is designed

to incentivize potential bidders and thereby maximize the potential value of their assets for the
                                                  12
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 13 of 34



benefit of the WLB Debtors’ estates and their various stakeholders. The WLB Debtors request

approval and authorization of the Stalking Horse Purchase Agreement, subject only to higher or

otherwise better offers in accordance with the procedures set forth in the Bidding Procedures.

        11.     The proposed Bidding Procedures are designed to permit a fair, efficient,

competitive, and value-maximizing auction process for the WLB Debtors’ assets, consistent with

the timeline of these chapter 11 cases, to confirm that the bid represented by the Stalking Horse

Purchase Agreement (the “Stalking Horse Bid,” and the bidder thereunder, the “Stalking Horse

Bidder”) is the best offer, or promptly identify the alternative bid that is higher or otherwise better.

        12.     The Bidding Procedures will provide potential bidders with ample notice and time

to conduct thorough due diligence to submit binding bids in advance of the Confirmation Hearing.

In fact, the Stalking Horse Purchase Agreement does not provide any limitation on the

WLB Debtors’ ability to market their assets prior to the Auction. Indeed, the WLB Debtors and

their advisors have already commenced a marketing and sale process to confirm the market value

of their assets. In creating the Bidding Procedures, the WLB Debtors are seeking to balance their

interests in consummating the Sale on a timeline that ensures the Stalking Horse Bidder’s

willingness to provide a floor offer while at the same time preserving the opportunity to attract the

highest or otherwise best offer. The Bidding Procedures are designed to encourage all prospective

bidders to put their best bid forward, bring finality to the WLB Debtors’ restructuring process, and

create a path towards entry of an order confirming the Plan (the “Confirmation Order”) that

embodies the highest or otherwise best available recoveries to the WLB Debtors’ stakeholders.




                                                  13
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 14 of 34



        13.     Because the Bidding Procedures are attached as Exhibit 2 to the proposed Bidding

Procedures Order, they are not restated fully herein. Generally speaking, however, the Bidding

Procedures establish, among other things:9

        •       the WLB Debtors will serve the Bidding Procedures Order (setting forth the Sale
                and Confirmation Schedule), Bidding Procedures, Sale Notice, and Cure Notice
                upon the Notice Parties as soon as practicable after entry of the Bidding Procedures
                Order;

        •       the availability of, access to, and conduct during due diligence by “Acceptable
                Bidders”;

        •       the deadlines and requirements for submitting competing bids and the method and
                criteria by which such competing bids are deemed to be “Qualified Bids” sufficient
                to trigger the Auction and participate in the Auction;

        •       the manner in which Qualified Bids will be evaluated by the WLB Debtors to
                determine the starting bid for the Auction;

        •       the conditions for having the Auction and procedures for conducting the Auction,
                if any; and

        •       various other matters relating to the sale process generally, including the
                designation of the Back-Up Bid (as defined in the Bidding Procedures), return of
                any good faith deposits, and certain reservations of rights.

        14.     Importantly, the Bidding Procedures recognize and comply with the WLB Debtors’

fiduciary obligations to maximize sale value, and, as such, do not impair the WLB Debtors’ ability

to consider all Qualified Bids made at or prior to the Auction, and, as noted, preserve the

WLB Debtors’ right to modify the Bidding Procedures as necessary or appropriate to maximize

value for the WLB Debtors’ estates.

        15.     Notably, the WLB Debtors have been marketing the Non-Core Assets, including

those associated with the Non-Core Mines listed on Schedule 1 to the Stalking Horse Purchase

Agreement (the “Non-Core Asset Marketing Process”) since August 2018. Although the Stalking



9
    The following summary is provided for convenience purposes only. To the extent any of the terms described
    below are inconsistent with the Bidding Procedures, the Bidding Procedures control in all respects.

                                                     14
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 15 of 34



Horse Bid is only for the Core Assets, the Stalking Horse Bid provides a solution for substantially

all of the WLB Debtors’ assets, because the Stalking Horse Purchase Agreement includes an

agreement by the Stalking Horse Bidder to also accept any of the Non-Core Assets to the extent a

third party has not agreed, prior to the effective date of the Plan (the “Effective Date”), to acquire

such Non-Core Assets. The Non-Core Asset Marketing Process began in August 2018, and to

date, approximately 36 parties have been contacted, with 14 having signed non-disclosure

agreements and having been offered information regarding the Non-Core Assets. Bids for the

Non-Core Assets were requested by the WLB Debtors by October 17, 2018, and the WLB Debtors

will evaluate whether to continue marketing the Non-Core Assets for sale based on those bids. To

the extent any Non-Core Assets are sold (or a binding agreement to sell such Non-Core Assets is

entered into) pursuant to the Non-Core Asset Marketing Process prior to the date of the Auction,

the applicable Non-Core Assets will not be part of the Auction. However, to the extent any Non-

Core Assets are not sold (or a binding agreement to sell such Non-Core Assets is not entered into)

as a result of the Non-Core Asset Marketing Process before the date of the Auction, such Non-

Core Assets may be sold as part of the Auction.

III.   Proposed Sale and Confirmation Schedule.

       16.     The WLB Debtors are seeking approval of the Bidding Procedures and the

Confirmation Schedule (as defined herein) in parallel to establish a clear and open process for the

solicitation, receipt, and evaluation of third-party bids on a timeline that allows the WLB Debtors

to consummate a sale of substantially all of their assets. A defined path toward confirmation of

the Plan will drive the sale process in an expeditious and efficient manner, and the Confirmation

Schedule is designed to encourage all prospective bidders to put their best bids forward at the

outset of these chapter 11 cases in order to provide the highest or otherwise best available

recoveries to the WLB Debtors’ stakeholders.

                                                 15
        Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 16 of 34



         17.      The WLB Debtors and the initial Consenting Stakeholders10 negotiated a timeline

in the RSA that will allow for a market test of the Stalking Horse Bid to achieve the highest or

otherwise best offer for the WLB Debtors’ assets through the Auction process, while at the same

time ensuring that a solution for substantially all of the WLB Debtors’ assets takes place

expeditiously to maximize value for the WLB Debtors’ stakeholders. Following the Auction, the

Sale will be promptly consummated through the Plan. Together, the Bidding Procedures and

proposed Confirmation Schedule set forth below establish a clear process and path forward that is

intended to elicit the highest or otherwise best offer under the circumstances.

         18.      The key dates and deadlines the WLB Debtors seek to establish pursuant to the

Bidding Procedures Order are as follows (the dates set forth below, collectively, the “Confirmation

Schedule”), subject to the right of the WLB Debtors, in consultation with the Consultation Parties11

and subject to the RSA and the orders approving the WLB Debtors’ postpetition financing facility,

to modify the following dates, and, with respect to the dates in paragraph 18.b and 18.f, to seek

Court approval to modify such dates:

                   a.       Disclosure Statement Objection Deadline: The deadline by which all
                            objections to the WLB Debtors’ forthcoming motion to approve the
                            Disclosure Statement (the “Disclosure Statement Motion”) must be filed
                            with the Court and served so as to be actually received by the appropriate
                            notice parties is 4:00 p.m. (prevailing Central Time) on November 26,
                            2018 (the “Disclosure Statement Objection Deadline”); provided that if
                            the Disclosure Statement Motion is filed after October 25, 2018, the
                            Disclosure Statement Deadline shall be automatically extended through
                            4:00 p.m. (prevailing Central Time) on the date that is 28 days following

10
     As defined in the RSA, “Consenting Stakeholders” means the signatories to the RSA who are “holders of,
     investment advisors, sub-advisors, or managers of discretionary accounts that hold, DIP Facility Claims,
     Prepetition Bridge Loan Claims, Prepetition Credit Agreement Claims or Prepetition First Lien Note Claims (each
     as defined in the RSA) that have, solely in their capacities as holders of the foregoing claims, executed and
     delivered counterpart signature pages to the RSA or Joinder Agreement thereto to counsel to the WLB Debtors.
11
     “Consultation Parties” means the following parties: (a) counsel or financial advisors to the DIP Lenders (as
     defined in the Final DIP Order); (b) counsel or financial advisors to the ad hoc group of Prepetition Secured
     Parties; (c) counsel to the DIP Agent; (d) counsel to the Prepetition Term Loan Agent; (e) counsel to the
     Prepetition Indenture Trustee; and (f) the official committee of unsecured creditors.

                                                        16
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 17 of 34



                       the date on which the Disclosure Statement Motion is filed on the Court’s
                       docket;

               b.      Disclosure Statement Hearing: The hearing to consider approval of the
                       Disclosure Statement and related solicitation documents pursuant to
                       section 1125 of the Bankruptcy Code shall take place before the
                       Honorable David R. Jones, United States Bankruptcy Court for the
                       Southern District of Texas, Houston Division (the “Court”), on a date and
                       at a time acceptable to the Court, the WLB Debtors, the Required
                       Consenting Stakeholders, and the Required DIP Lenders (as defined in
                       the orders approving the WLB Debtors’ postpetition financing facility);

               c.      Bid Deadline: January 15, 2019, at 4:00 p.m. (prevailing Central
                       Time) is the deadline by which all “Qualified Bids” (as defined in the
                       Bidding Procedures) must be actually received by the parties specified
                       in the Bidding Procedures (the “Bid Deadline”);

               d.      Auction: January 22, 2019, at 10:00 a.m. (prevailing Eastern Time)
                       is the date and time the Auction, if one is needed, will be held at the
                       offices of counsel to the WLB Debtors, Kirkland & Ellis LLP, 601
                       Lexington Avenue, New York, New York 10022;

               e.      Confirmation Objection Deadline: The deadline by which all
                       objections to the Plan (including any Successful Bids (as defined in the
                       Bidding Procedures)) must be filed with the Court and served so as to be
                       actually received by the appropriate notice parties (the “Confirmation
                       Objection Deadline”) is January 25, 2019, at 4:00 p.m. (prevailing Central
                       Time); provided that if the Auction occurs after January 22, 2019, the
                       Confirmation Objection Deadline shall be automatically extended
                       through 4:00 p.m. (prevailing Central Time) on the date that is three (3)
                       days following the Auction;

               f.      Confirmation Hearing: The Confirmation Hearing approving the Sale to
                       the Successful Bidder and confirming the Plan is scheduled to commence
                       before the Court on February 13, 2019.

       19.    On or before the commencement of the Confirmation Hearing is the deadline by

which an objection to any Successful Bids must be filed with the Court and served so as to be

actually received by the Notice Parties (as defined herein). No party may object to the right of

(i) the indenture trustee (the “Prepetition Indenture Trustee”) under the WLB Debtors’ 8.75%

senior secured notes due 2022 (the “WLB Senior Secured Notes”), including its assignees or

designees or (ii) the administrative agent (the “Prepetition Term Loan Agent” and together with


                                               17
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 18 of 34



the Prepetition Indenture Trustee, the “Prepetition Secured Parties”) under the WLB Debtors’

prepetition term loan facility due 2020 (the “WLB Term Loan”), including its assignees or

designees, to credit bid any of their respective claims, as set forth in the interim order approving

the WLB Debtors’ postpetition financing facility [Docket No. 92 at ¶ 42] (the “Interim DIP

Order”).

       20.     A party’s failure to timely file or make an objection in accordance with the Bidding

Procedures Order shall forever bar such a party from asserting any objection to the Disclosure

Statement Motion or the Plan, including the consummation of the Sale with the Successful Bidder,

and the assumption and assignment of certain executory contracts and unexpired leases to the

Successful Bidder, and such failure shall be deemed to constitute consent by such contract

counterparty (each a “Contract Counterparty” and collectively, the “Contract Counterparties”) to

(a) the assumption and assignment of such executory contracts and unexpired leases, and

(b) consummation of the Sale.

IV.    Form and Manner of Sale Notice.

       21.     The Auction, if any, shall take place at 10:00 a.m. (prevailing Eastern Time) on

January 22, 2019, at the offices of Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New

York 10022, or such later date and time or other place as selected by the WLB Debtors in

consultation with the Consultation Parties and subject to the RSA and the orders approving the

WLB Debtors’ postpetition financing facility, and filed on the docket of these chapter 11 cases.

       22.     As soon as practicable after entry of the Bidding Procedures Order, the WLB

Debtors will cause the Sale Notice, substantially in the form attached as Exhibit 3 to the Bidding

Procedures Order, to be served on the following parties or their respective counsel, if known

(collectively, the “Notice Parties”): (a) the United States Trustee for the Southern District of Texas;

(b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated basis);

                                                  18
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 19 of 34



(c) the Prepetition Indenture Trustee; (d) counsel to the Ad Hoc Group; (e) the Prepetition Term

Loan Agent; (f) the administrative agent under the WLB Debtors’ debtor-in-possession financing

facility; (g) counsel to any statutory committee appointed in these cases; (h) the United States

Attorney’s Office for the Southern District of Texas; (i) the Internal Revenue Service; (j) the

Environmental Protection Agency; (k) the offices of the attorneys general for the states in which

the WLB Debtors operate; (l) the Securities and Exchange Commission; (m) counsel to the

Stalking Horse Bidder; (n) all parties who have expressed a written interest in some or all of the

WLB Debtors’ assets; (o) all known holders of liens, encumbrances, and other claims secured by

the WLB Debtors’ assets; (p) each governmental agency that is an interested party with respect to

the Sale and transactions proposed thereunder; (q) all known creditors of the WLB Debtors; (r) all

registered holders of equity securities in the WLB Debtors; and (s) all parties that have requested

or that are required to receive notice pursuant to Bankruptcy Rule 2002.

        23.     In addition, as soon as practicable after entry of the Bidding Procedures Order, the

WLB Debtors will publish the Sale Notice, with any modifications necessary for ease of

publication, once in The New York Times (National Edition) to provide notice to any other potential

interested parties.

        24.     The WLB Debtors submit that the Sale Notice is reasonably calculated to provide

all interested parties with timely and proper notice of the proposed sale, including the date, time,

and place of the Auction (if one is held), the Bidding Procedures and the dates and deadlines related

thereto, and the dates and deadlines related to the Disclosure Statement Hearing and the

Confirmation Hearing. Accordingly, the WLB Debtors request that the form and manner of the

Sale Notice be approved and that the Court determine that no other or further notice of the Auction,

the Disclosure Statement Hearing, or the Confirmation Hearing is required.



                                                 19
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 20 of 34



V.     Summary of the Assumption and Assignment Procedures.

       25.     The WLB Debtors propose the procedures set forth below (the “Assumption and

Assignment Procedures”) for notifying the Contract Counterparties to executory contracts and

unexpired leases of proposed cure amounts in the event the WLB Debtors decide to assume and

assign such contracts or leases in connection with the Sale.

       A.      Notice of Assumption and Assignment.

       26.     As soon as practicable after entry of the Bidding Procedures Order (any such date,

the “Assumption and Assignment Service Date”), the WLB Debtors shall file with the Court and

serve via first class mail, electronic mail, or overnight delivery the Cure Notice annexed as

Exhibit 4 to the Bidding Procedures Order on all executory contract and unexpired lease Contract

Counterparties (other than any Debtor) and, include as Exhibit A to the Cure Notice, a list

(the “Assigned Contracts Schedule”) that specifies: (a) each of the WLB Debtors’ executory

contracts and unexpired leases that may be assumed and assigned in connection with the Sale (i.e.,

the Assigned Contracts), including the name of the Contract Counterparty to each such contract,

and whether or not the underlying agreement would be considered an executory contract or

unexpired lease under applicable nonbankruptcy law; (b) the proposed amount necessary, if any,

to cure all monetary defaults, if any, under each Assigned Contract (the “Cure Costs”); and (c) the

deadline by which any Contract Counterparty to an Assigned Contract may file an objection to the

proposed assumption, assignment, cure, and/or adequate assurance and the procedures relating

thereto. The WLB Debtors shall serve, via first class mail, a customized version of the Cure

Notice, without the Assigned Contracts Schedule, which will include: (w) instructions (the “DCL

Instructions”) regarding how to view the Assigned Contracts Schedule on the Debtors’ case




                                                20
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 21 of 34



website (the “Case Website”);12 (x) information necessary and appropriate to provide notice of the

relevant proposed assumption and assignment of Assigned Contracts and rights thereunder;

(y) Cure Costs, if any; and (z) the procedures for objecting thereto ((x)-(z) collectively,

the “Necessary Notice Information”), on each Contract Counterparty to the Assigned Contracts.

The WLB Debtors shall serve on all parties that requested notice pursuant to Local Bankruptcy

Rule 2002-1, via ECF, a modified version of the Cure Notice that contains the DCL Instructions

and Necessary Notice Information. Pursuant to the Bidding Procedures Order, service as set forth

herein shall be deemed proper, due, timely, good, and sufficient notice and no other or further

notice will be necessary.

        27.     A Contract Counterparty listed on the Assigned Contract Schedule may file an

objection (an “Assigned Contract Objection”) only if such objection is to the proposed assumption

and assignment of the applicable Assigned Contract or the proposed Cure Costs, if any. All

Assigned Contract Objections must: (i) be in writing; (ii) comply with the applicable provisions of

the Bankruptcy Rules, Local Bankruptcy Rules, and any order governing the administration of

these chapter 11 cases; (iii) state with specificity the nature of the objection and, if the objection

pertains to the proposed Cure Costs, state the cure amount alleged to be owed to the objecting

Contract Counterparty, together with any applicable and appropriate documentation in support

thereof; and (iv) be filed with the Court and served and actually received no later than January 10,

2019, at 4:00 p.m. (prevailing Central Time) (i.e., three business days before the Bid Deadline of

January 15, 2019) (the “Cure Objection Deadline”).

        28.     If a Contract Counterparty files an Assigned Contract Objection in a manner that is

consistent with the requirements set forth above and the parties are unable to consensually resolve



12
     The URL is: www.donlinrecano.com/westmoreland.

                                                  21
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 22 of 34



the dispute prior to the Confirmation Hearing, such objection will be resolved at the Confirmation

Hearing or such later date as determined by the Court. To the extent that any Assigned Contract

Objection cannot be resolved by the parties, such Assigned Contract shall be assumed and assigned

only upon satisfactory resolution of the Assigned Contract Objection, to be determined in the

Stalking Horse Bidder’s or other Successful Bidder’s reasonable discretion. To the extent an

Assigned Contract Objection remains unresolved, the Assigned Contract may be conditionally

assumed and assigned, subject to the consent of the Stalking Horse Bidder or other Successful

Bidder, pending a resolution of the Assigned Contract Objection after notice and a hearing. If an

Assigned Contract Objection is not satisfactorily resolved, the Stalking Horse Bidder or other

Successful Bidder may determine that such Assigned Contract should be rejected and not assigned,

in which case the Stalking Horse Bidder or other Successful Bidder will not be responsible for any

Cure Costs in respect of such contract.

       B.      Supplemental Cure Notice.

       29.     If (i) the WLB Debtors discover contracts inadvertently omitted from the

Assigned Contracts Schedule, or (ii) the Successful Bidder identifies other executory contracts or

unexpired leases that it desires to assume and assign in connection with the Sale, the WLB Debtors

may, in accordance with the Stalking Horse Purchase Agreement or as otherwise agreed by the

WLB Debtors and the Successful Bidder, at any time after the Assumption and Assignment Service

Date and before the closing of the Sale: (a) supplement the Assigned Contracts Schedule with

previously omitted Assigned Contracts; (b) remove an Assigned Contract from the list of contracts

ultimately selected as Assigned Contracts that the Successful Bidder proposes be assumed and

assigned to it in connection with the Sale; and/or (c) modify the previously stated Cure Costs

associated with any Assigned Contract.



                                               22
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 23 of 34



       30.     In the event that the WLB Debtors exercise any of the rights reserved above, the

WLB Debtors shall promptly serve a supplemental notice of assumption and assignment by

electronic transmission, hand delivery, or overnight mail on the Contract Counterparty, and its

attorney, if known, at the last known address available to the WLB Debtors

(a “Supplemental Cure Notice”).     Each Supplemental Cure Notice shall include the same

information with respect to listed Assigned Contracts as would have been included in the Notice

of Assumption and Assignment.

       31.     Any Contract Counterparty listed on the Assigned Contract Schedule as amended

and    attached    to    a    Supplemental     Cure     Notice     may     file   an    objection

(a “Supplemental Assigned Contract Objection”) only if such objection is to the proposed

assumption and assignment of the applicable Assigned Contract or the proposed Cure Costs, if

any. All Supplemental Assigned Contract Objections must: (a) state, with specificity, the legal

and factual basis for the objection as well as what Cure Costs are required, if any; (b) include

appropriate documentation in support thereof; and (c) be filed no later than 4:00 p.m. (prevailing

Central Time) on the date that is 14 days following the date of service of such Supplemental Cure

Notice, which date will be set forth in the Supplemental Cure Notice.

       32.     If a Contract Counterparty files a Supplemental Assigned Contract Objection in a

manner that is consistent with the requirements set forth above, and the parties are unable to

consensually resolve the dispute, the WLB Debtors shall seek an expedited hearing before the

Court (a “Supplemental Assigned Contract Hearing”) to determine the Cure Costs, if any, and

approve the assumption of the relevant Assigned Contracts. If there is no such objection, then the

WLB Debtors shall obtain an order of this Court (a “Supplemental Assigned Contract Order”)

fixing the Cure Costs and approving the assumption and assignment of any Assigned Contract

listed on a Supplemental Cure Notice.

                                               23
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 24 of 34



       C.      Additional Notice of Assumption and Assignment Procedures.

       33.     If a Contract Counterparty does not file and serve an Assigned Contract Objection

or Supplemental Assigned Contract Objection in a manner that is consistent with the requirements

set forth above, and absent a subsequent order of the Court establishing an alternative Cure Cost,

(a) the Cure Costs, if any, set forth in the Cure Notice (or Supplemental Cure Notice) shall be

controlling, notwithstanding anything to the contrary in any Assigned Contract or any other

document, and (b) the Contract Counterparty will be deemed to have consented to the assumption

and assignment of the Assigned Contract and the Cure Costs, if any, and will be forever barred

from objecting to the assumption and assignment of such Assigned Contract and rights thereunder,

including the Cure Costs, if any, and from asserting any other claims related to such Assigned

Contract against the WLB Debtors or the Successful Bidder, or the property of any of them.

       34.     Any objections to the Successful Bidder’s proposed form of adequate assurance of

future performance must be filed no later than the earlier of (a) the Confirmation Hearing or

Supplemental Assigned Contract Hearing, as applicable, and (b) 4:00 p.m. (prevailing Central

Time) on the date that is 14 days following (i) the Assumption and Assignment Service Date, or

(ii) the date of Service of the Supplemental Cure Notice, as applicable, and such objections will

be resolved at the Confirmation Hearing or Supplemental Assigned Contract Hearing, as

applicable. The WLB Debtors may, with the consent of the Successful Bidder, adjourn the

resolution of any such objection to a later hearing.

       35.     The inclusion of an Assigned Contract on the Notice of Assumption and

Assignment (or Supplemental Cure Notice) will not: (a) obligate the WLB Debtors to assume any

Assigned Contract listed thereon or obligate the Successful Bidder to take assignment of such

Assigned Contract; or (b) constitute any admission or agreement of the WLB Debtors that such

Assigned Contract is an executory contract. Only those Assigned Contracts that are included on a

                                                 24
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 25 of 34



schedule of assumed and assigned contracts attached to the definitive agreement of the Successful

Bidder (including amendments or modifications to such schedules in accordance with such

agreement) will be assumed and assigned to the Successful Bidder.

                                          Basis for Relief

I.      The Bidding Procedures Are Fair, Designed to Maximize the Value Received for the
        Assets, and Are Consistent with the WLB Debtors’ Reasonable Business Judgment.

        36.     Courts have made clear that a debtor’s business judgment is entitled to substantial

deference with respect to the procedures to be used in selling an estate’s assets. See, e.g., In re

Institutional Creditors of Continental Air Lines, Inc. v. Continental Air Lines, Inc., et al. (In re

Continental Air Lines, Inc.), 780 F.2d 1223, 1226 (5th Cir. 1986) (“[F]or a debtor-in-possession

or trustee to satisfy its fiduciary duty to the debtor, creditors and equity holders, there must be

some articulated business justification for using, selling, or leasing the property outside the

ordinary course of business.”); In re Crutcher Resources Corp., 72 B.R. 628, 631 (Bankr. N.D.

Tex. 1987) (“A Bankruptcy Judge has considerable discretion in approving a § 363(b) sale of

property of the estate other than in the ordinary course of business but the movant must articulate

some business justification for the sale.”).

        37.     The paramount goal in any proposed sale of property of the estate is to maximize

the proceeds received by the estate. See In re Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998)

(“The purpose of procedural bidding orders is to facilitate an open and fair public sale designed to

maximize value for the estate.”); In re Food Barn Stores, Inc., 107 F.3d 558, 564–65 (8th Cir.

1997) (in bankruptcy sales, “a primary objective of the Code [is] to enhance the value of the estate

at hand”); In re Integrated Res., Inc., 147 B.R. 650, 659 (S.D.N.Y. 1992) (“[I]t is a well-established

principle of bankruptcy law that the objective of the bankruptcy rules and the trustee’s duty with

respect to such sales is to obtain the highest price or greatest overall benefit possible for the

estate.”) (internal citations omitted).
                                                 25
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 26 of 34



       38.     To that end, courts uniformly recognize that procedures intended to enhance

competitive bidding are consistent with the goal of maximizing the value received by the estate

and therefore are appropriate in the context of bankruptcy transactions. See, e.g., In re Integrated

Res., Inc., 147 B.R. at 659 (bidding procedures “are important tools to encourage bidding and to

maximize the value of the debtor’s assets”); In re Fin. News Network, Inc., 126 B.R. 152, 156

(Bankr. S.D.N.Y. 1991) (“court-imposed rules for the disposition of assets . . . [should] provide an

adequate basis for comparison of offers, and [should] provide for a fair and efficient resolution of

bankrupt estates”).

       39.     The WLB Debtors have carefully evaluated a number of qualitative and quantitative

factors in designing a process that they believe will maximize the value of their estates, produce

maximum recoveries, and result in a successful restructuring of their estates. This process includes

both the Stalking Horse Purchase Agreement and the Bidding Procedures, which are designed to

promote active bidding from seriously interested parties and to elicit the highest or otherwise best

offers available for substantially all of the WLB Debtors’ assets. The WLB Debtors are confident

that the Bidding Procedures will allow the WLB Debtors to solicit additional offers and conduct

the sale in a controlled, fair, and open fashion that will encourage participation by financially

capable bidders who will offer the best package for the assets and who can demonstrate the ability

take on the assets, obligations, and liabilities being transferred.     In particular, the Bidding

Procedures contemplate an open auction process with minimum barriers to entry and provide

potential bidding parties with sufficient time to perform due diligence and acquire the information

necessary to submit a timely and well-informed bid.

       40.     The WLB Debtors submit that the Bidding Procedures will encourage competitive

bidding, are appropriate under the relevant standards governing auction proceedings and bidding

incentives in bankruptcy proceedings, and are consistent with other procedures previously

                                                26
         Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 27 of 34



approved by this district. See, e.g., In re Cobalt Int’l Energy, Inc., No. 17-36709 (Bankr. S.D.

Tex. Jan. 25, 2018) (approving similar bidding procedures); In re EMAS CHIYODA Subsea

Limited., No. 17-31146 (Bankr. S.D. Tex. Apr. 24, 2017) (same); In re Vanguard Nat. Res., LLC,

No. 17-30560 (Bankr. S.D. Tex. Apr. 13, 2017) (same); In re Sherwin Alumina Co., No. 16-20012

(Bankr. S.D. Tex. Mar. 16, 2016) (same); In re University Gen. Health Sys., Inc., No. 15-31086

(Bankr. S.D. Tex. Oct. 15, 2015) (same).13

          41.      Accordingly, for all of the foregoing reasons, the WLB Debtors believe that the

Stalking Horse Purchase Agreement and the Bidding Procedures: (a) will encourage robust

bidding for the assets; (b) are consistent with other procedures previously approved by courts in

this District; and (c) are appropriate under the relevant standards governing auction proceedings

and bidding incentives in bankruptcy proceedings and should be approved.

II.       The Form and Manner of the Sale Notice Should Be Approved.

          42.      Pursuant to Bankruptcy Rule 2002(a), the WLB Debtors are required to provide

creditors with 21-days’ notice of a hearing where the WLB Debtors will seek to use, lease, or sell

property of the estate outside the ordinary course of business. Bankruptcy Rule 2002(c) requires

any such notice to include the time and place of the auction and the hearing and the deadline for

filing any objections to the relief requested therein. As required under Bankruptcy Rule 2002(b),

the WLB Debtors seek approval of the Sale Notice as proper notice of the Auction. The WLB

Debtors submit that notice of this Motion and the related hearing to consider entry of the Bidding

Procedures Order, coupled with service of the Sale Notice, as provided for herein, constitutes good

and adequate notice of the Auction and the proceedings with respect thereto in compliance with,

and satisfaction of, the applicable requirements of Bankruptcy Rule 2002. While the WLB Debtors


13
      Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
      Copies of these orders are available upon request of the Debtors’ proposed counsel.

                                                         27
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 28 of 34



will provide at least 28-days’ notice of the Confirmation Hearing after a hearing at which the court

enters an order approving the Disclosure Statement, as required under Bankruptcy Rule 2002(b),

the WLB Debtors seek approval of the Sale Notice as proper notice of the Auction. Accordingly,

the WLB Debtors request that this Court approve the form and manner of the Sale Notice.

III.   The Assumption and Assignment of the Contracts Should Be Approved.

       A.      The Assumption and Assignment of the Assigned Contracts Reflects the WLB
               Debtors’ Reasonable Business Judgment.

       43.     To facilitate and effectuate the Sale, the WLB Debtors are seeking authority to

assign or transfer the Assigned Contracts to the Successful Bidder to the extent required by such

bidder. Section 365 of the Bankruptcy Code authorizes a debtor to assume and/or assign its

executory contracts and unexpired leases, subject to the approval of the court, provided that the

defaults under such contracts and leases are cured and adequate assurance of future performance

is provided. The WLB Debtors’ decision to assume or reject an executory contract or unexpired

lease must only satisfy the “business judgment rule” and will not be subject to review unless such

decision is clearly an unreasonable exercise of such judgment. See, e.g., Richmond Leasing Co. v.

Capital Bank, N.A., 762 F.2d 1303, 1309 (5th Cir. 1985) (applying a business judgment standard

to debtor’s determination to assume unexpired lease); In re Penn Traffic Co., 524 F.3d 373, 383

(2d Cir. 2008) (business judgment test “rather obviously presupposes that the estate will assume a

contract only where doing so will be to its economic advantage.”); In re Del Grosso, 115 B.R. 136,

138 (Bankr. N.D. Ill. 1990) (“[T]he standard to be applied for approval of the assumption [of an

executory contract] is the business judgment standard.”).

       44.     Here, the Court should approve the decision to assume and assign the Assigned

Contracts in connection with the Sale as a sound exercise of the WLB Debtors’ business judgment.

First, the Assigned Contracts are necessary to run the business and, as such, they are essential to

inducing the highest or otherwise best offer for the WLB Debtors’ assets. Second, it is unlikely
                                                28
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 29 of 34



that any purchaser would want to acquire any company on a going-concern basis unless a

significant number of the contracts and leases needed to conduct the business and manage the day-

to-day operations were included in the transaction. Third, the Assigned Contracts will be assumed

and assigned through the process approved by the Court pursuant to the Bidding Procedures Order

and, thus, will be reviewed by key constituents in these chapter 11 cases.

       45.     Accordingly, the WLB Debtors submit that the assumption and assignment of the

Assigned Contracts by way of the Assumption and Assignment Procedures should be approved as

an exercise of their business judgment.

       B.      Defaults Under the Assumed Contracts Will Be Cured in Connection with
               the Sale.

       46.     Upon finding that a debtor has exercised its business judgment in determining that

assuming an executory contract is in the best interest of its estate, courts must then evaluate

whether the assumption meets the requirements of section 365(b) of the Bankruptcy Code,

specifically that a debtor (a) cure, or provide adequate assurance of promptly curing, prepetition

defaults in the executory contract, (b) compensate parties for pecuniary losses arising therefrom,

and (c) provide adequate assurance of future performance thereunder. This section “attempts to

strike a balance between two sometimes competing interests, the right of the contracting

non-debtor to get the performance it bargained for and the right of the debtor’s creditors to get the

benefit of the debtor’s bargain.” In re Luce Indus., Inc., 8 B.R. 100, 107 (Bankr. S.D.N.Y. 1980).

       47.     The WLB Debtors submit that the statutory requirements of section 365(b)(1)(A)

of the Bankruptcy Code will be satisfied because the Assumption and Assignment Procedures

provide a clear process by which to resolve disputes over cure amounts or other defaults.

The WLB Debtors are confident that if defaults exist that must be cured, such cure will be achieved

fairly, efficiently, and properly, consistent with the Bankruptcy Code and with due respect to the

rights of non-debtor parties.
                                                 29
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 30 of 34



       C.      Non-Debtor Parties Will Be Adequately Assured of Future Performance.

       48.     Similarly, the WLB Debtors submit that the third requirement of section 365(b) of

the Bankruptcy Code—adequate assurance of future performance—is also satisfied given the facts

and circumstances present here. “The phrase ‘adequate assurance of future performance’ adopted

from section 2-609(1) of the Uniform Commercial Code, is to be given a practical, pragmatic

construction based upon the facts and circumstances of each case.” In re U.L. Radio Corp., 19

B.R. 537, 542 (Bankr. S.D.N.Y. 1982). Although no single solution will satisfy every case, “the

required assurance will fall considerably short of an absolute guarantee of performance.” In re

Prime Motor Inns, Inc., 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994). Among other things, adequate

assurance may be given by demonstrating the assignee’s financial health and experience in

managing the type of enterprise or property assigned. See In re Bygaph, Inc., 56 B.R. 596, 605-06

(Bankr. S.D.N.Y. 1986) (adequate assurance of future performance present where a prospective

assignee has financial resources and has expressed a willingness to devote sufficient funding to a

business to give it a strong likelihood of succeeding).

       49.     The WLB Debtors believe that they can and will demonstrate that the requirements

for assumption and assignment of the Assigned Contracts to the Successful Bidder will be satisfied.

As required by the Bidding Procedures, the WLB Debtors will evaluate the financial wherewithal

of potential bidders before designating such party a Qualified Bidder or Successful Bidder (e.g.,

financial credibility, willingness, and ability of the interested party to perform under the Assigned

Contracts), including as it relates to such Qualified Bidder’s willingness, and ability to perform

under the Assigned Contracts assigned to the Successful Bidder. Further, the Assumption and

Assignment Procedures provide the Court and other interested parties ample opportunity to

evaluate and, if necessary, challenge the ability of the Successful Bidder to provide adequate

assurance of future performance and object to the assumption of the Assigned Contracts or

                                                 30
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 31 of 34



proposed cure amounts. The Court therefore will have a sufficient basis to authorize the WLB

Debtors to reject or assume and assign the Assigned Contracts as set forth in the definitive

agreement of the Successful Bidder.

                                       Reservation of Rights

       50.     Nothing contained in this Motion or any actions taken by the WLB Debtors

pursuant to relief granted in the Bidding Procedures Order is intended or should be construed as:

(a) an admission as to the validity of any particular claim against a Debtor entity; (b) a waiver of

the WLB Debtors’ rights to dispute any particular claim on any grounds; (c) a promise or

requirement to pay any particular claim; (d) an implication or admission that any particular claim

is of a type specified or defined in this Motion; (e) a request or authorization to assume any

agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a waiver or

limitation of the WLB Debtors’ rights under the Bankruptcy Code or any other applicable law; or

(g) a concession by the WLB Debtors that any liens (contractual, common law, statutory, or

otherwise) satisfied pursuant to this Motion are valid, and the WLB Debtors expressly reserve their

rights to contest the extent, validity, or perfection or seek avoidance of all such liens.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       51.     To implement the foregoing successfully, the WLB Debtors request that the Court

enter an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the WLB Debtors have established cause to exclude such relief from the 14-day stay

period under Bankruptcy Rule 6004(h).

                                                Notice

       52.     The WLB Debtors will provide notice of this Motion to the following parties or

their respective counsel: (a) the Office of the United States Trustee for the Southern District of

Texas; (b) the holders of the 50 largest unsecured claims against the Debtors (on a consolidated

                                                  31
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 32 of 34



basis); (c) the indenture trustee under the WLB Debtors’ 8.75% senior secured notes due 2022;

(d) the ad hoc group of lenders under the WLB Debtors’ prepetition term loan facility due 2020

and the WLB Debtors’ 8.75% senior secured notes due 2022; (e) the administrative agent under

the WLB Debtors’ prepetition term loan facility due 2020; (f) the administrative agent under the

WLB Debtors’ bridge loan facility due 2019; (g) the administrative agent under the WMLP

Debtors’ term loan facility due 2018; (h) the ad hoc committee of certain lenders under the WMLP

Debtors’ term loan facility due 2018; (i) the administrative agent under the WLB Debtors’

proposed debtor-in-possession financing facility; (j) the lenders under the WLB Debtors’ debtor-

in-possession financing facility; (k) any statutory committee appointed in these cases; (l) the

United States Attorney’s Office for the Southern District of Texas; (m) the Internal Revenue

Service; (n) the Environmental Protection Agency and similar state environmental agencies for

states in which the Debtors conduct business; (o) the offices of the attorneys general for the states

in which the Debtors operate; (p) the Securities and Exchange Commission; (q) counsel to the

Stalking Horse Bidder, if any; (r) all known holders of liens, encumbrances, and other claims

secured by the WLB Debtors’ assets; (s) each governmental agency that is an interested party with

respect to the Sale and transactions proposed thereunder (t) the Pension Benefit Guaranty

Corporation; and (u) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

WLB Debtors submit that, in light of the nature of the relief requested, no other or further notice

need be given.

                                         No Prior Request

       53.       No prior request for the relief sought in this Motion has been made to this or any

other court.




                                                 32
       Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 33 of 34



        WHEREFORE, the WLB Debtors respectfully request that the Court enter the Bidding

Procedures Order granting the relief requested herein and such other relief as the Court deems

appropriate under the circumstances.

 Houston, Texas
 Dated: October 18, 2018

 /s/ Patricia B. Tomasco
 Patricia B. Tomasco (Bar No. 01797600)      James H.M. Sprayregen, P.C.
 Matthew D. Cavenaugh (Bar No. 24062656)     Michael B. Slade (Bar No. 24013521)
 Jennifer F. Wertz (Bar No. 24072822)        Gregory F. Pesce (admitted pro hac vice)
 JACKSON WALKER L.L.P.                       KIRKLAND & ELLIS LLP
 1401 McKinney Street, Suite 1900            KIRKLAND & ELLIS INTERNATIONAL LLP
 Houston, Texas 77010                        300 North LaSalle
 Telephone:        (713) 752-4200            Chicago, Illinois 60654
 Facsimile:        (713) 752-4221            Telephone:         (312) 862-2000
 Email:            ptomasco@jw.com           Facsimile:         (312) 862-2200
                   mcavenaugh@jw.com         Email:             james.sprayregen@kirkland.com
                   jwertz@jw.com                                michael.slade@kirkland.com
                                                                gregory.pesce@kirkland.com
 Proposed Co-Counsel to the Debtors          -and-
 and Debtors in Possession                   Edward O. Sassower, P.C.
                                             Stephen E. Hessler, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:       (212) 446-4800
                                             Facsimile:       (212) 446-4900
                                             Email:           edward.sassower@kirkland.com
                                                              stephen.hessler@kirkland.com
                                             -and-
                                             Anna G. Rotman, P.C. (Bar No. 24046761)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             609 Main Street
                                             Houston, Texas 77002
                                             Telephone: (713) 836-3600
                                             Email:          anna.rotman@kirkland.com

                                             Proposed Co-Counsel to the Debtors
                                             and Debtors in Possession
      Case 18-35672 Document 208 Filed in TXSB on 10/18/18 Page 34 of 34



                                    Certificate of Service

       I certify that on October 18, 2018, I caused a copy of the foregoing document to be
served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas.

                                                     /s/ Patricia B. Tomasco
                                                     Patricia B. Tomasco
